Citation Nr: 1702215	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pes planus and arthritis. 

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before a Veterans Law Judge at a travel Board hearing for which a transcript has been included in the record. 

In July 2013, the Board remanded this matter for additional development and medical inquiry. 

In April 2014, the Board again remanded the issues on appeal to the RO for additional development.  The Board also denied service connection for a lymphatic or glandular disorder, a disorder in the left arm, and a disorder in the right arm.  A search of the online docket database on the website of the Court of Appeals for Veterans Claims (Court or CAVC) shows that the Veteran did not appeal that portion of the Board's decision.  

Finally, the Board remanded the issue of whether there was clear and unmistakable error in the decision establishing the effective date for nonservice-connected pension benefits.  The Board remanded that matter for issuance of a statement of the case (SOC) (pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), and 38 C.F.R. § 19.9(c)).  An SOC was issued in November 2015, after which the Veteran did not file a substantive appeal.  Thus, that issue is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2015).  

In November 2016, the Board sent the Veteran a letter informing him that the VLJ who conducted the August 2012 Board hearing had become unavailable to issue a final decision in his appeal, and, as a result, that he had the right to an additional hearing before another VLJ, who would issue the final decision in his appeal.  The Board's letter went on to advise him that if he did not respond within 30 days, the Board would assume he did not want another hearing and would proceed accordingly.  He did not respond to the Board's letter.  Therefore, the Board will proceed on the assumption that he does not want another hearing.  


FINDINGS OF FACT

1.  Pes planus, which preexisted service, was not aggravated therein.  

2.  Arthritis of the feet is not due to service.  

3.  A low back disorder is not due to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a foot disability, to include bilateral pes planus and arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria to establish service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).






	
(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in January 2010, which was sent prior to the rating decision on appeal issued later in January 2010.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  Furthermore, VA examinations were conducted in November 2013 and December 2015, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  Thus, the evidentiary record appears to be complete.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the Board's April 2014 remand directives.  As relevant, the Veteran's claims file was forwarded for a VA opinion in December 2015, which addressed the Board's questions and is adequate to resolve the issues.  Finally, the matter was readjudicated in a December 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

D.  Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge fully explained the issue involved in the service connection claim, to include that to establish a nexus the evidence must establish a relationship between the in-service injury and the current conditions.  See Board Hr'g Tr.  29.  The undersigned also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 22-26.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

II.  Analysis

A.  Feet

The Veteran maintains that his preexisting flat feet were aggravated during service by standing on his feet and doing a lot of strenuous things with his feet during service.  Board Hr'g Tr. 28.  He further maintains that arthritis of the feet is due to service.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of pes planus and arthritis of the feet.  These diagnoses were confirmed on VA examination in November 2013.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes more likely than not that the Veteran's preexisting pes planus was not aggravated during service.  

The STRs shows that he had first degree pes planus noted at service entrance in November 1953.  Thus, the presumption of sound condition does not apply.  38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1096.

With regard to aggravation, a July 1954 Airborne examination shows an assessment of second degree pes planus.  He then was seen in December 1955, January 1956, and February 1956 for pes planus.  At separation in December 1956, he was found to have third degree pes planus.  

The advancement of the first degree pes planus at entrance to third degree pes planus at service separation is some evidence supporting a finding of aggravation.  However, these assessments are unexplained conclusory assessments unaccompanied by any supporting findings or explanations.  Thus, they have limited probative weight.  See Horn v. Shinseki, 25 Vet. App. 231, 240-41 (2012).  

In fact, a VA examiner in December 2015 reviewed his history and found significant that bilateral weight bearing foot X-rays performed in November 2013 for a prior VA examination, which revealed diagnostic findings of "[m]ild flattening of the bilateral plantar arches."  The VA examiner found this to be consistent with the findings of pes planus 1st degree on enlistment.  The examiner explained that the documented findings of second degree pes planus and third degree pes planus during were subjective clinical findings with no diagnostic evidence to support findings of second degree or third degree pes planus.  According to the VA examiner, diagnostic X-rays are a more accurate indicator to assess severity of pes planus verses subjective clinical findings.  In addition, the VA examiner went on, the Veteran's most recent X-ray performed in November 2013 is the most accurate documentation of the status of his bilateral pes planus condition.  Therefore, the VA examiner concluded, after review of all records provided for review, the Veteran's pes planus condition shown at entry is less likely than not (less than 50 percent probability) aggravated (i.e., permanently increased in severity) during service.

A VA examiner in November 2013 reached a similar conclusion.  

At present, the Board can find no compelling reason to call into question or otherwise discount the probative weight of these VA examiners' opinions, especially the December 2015 opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  Neither the Veteran nor the Board has the competence to dispute this VA examiner's opinion as the aggravation question is not one that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Thus, the more probative evidence makes it less likely than not that the Veteran's preexisting pes planus was aggravated during service.  Accordingly, the presumption of aggravation is not established.  See Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  Consequently, service connection for pes planus cannot be established on the basis of aggravation.  The claim of service connection for this condition must be denied.  

With regard to arthritis in the feet, this evidence establishes that the Veteran had treatment for his feet during service.  Therefore, to this extent, the second requirement to establish service connection is established.  See Walker, 708 F.3d at 1337.

(3) Nexus

Finally, the claim as it pertains to arthritis must be denied because a nexus between the current arthritis and service is not otherwise established.  

As a threshold matter, the current diagnosis of arthritis is a chronic disease listed in 3.309(a).  However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  A VA examiner in November 2013 specifically found that the diagnosis, established at the time of that examination, was more than likely due to natural biological aging process and normal wear and tear.  This opinion is highly probative as it is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  To the extent the Board subsequently remanded this matter in April 2014 to obtain additional discussion and commentary from the November 2013 VA examiner, the Board's remand questions pertained to pes planus and not arthritis.  Thus, the Board's remand is not a basis for discounting the probative value of the November 2013 VA examiner's opinion as it pertains to arthritis.  Accordingly, it remains the most probative evidence on this question.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, a nexus is not established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b) or § 3.307(a).  

Moreover, the November 2013 VA examiner's opinion, which links the Veteran's arthritis to the natural biological aging process and normal wear and tear, makes it unlikely that the arthritis disease was incurred during service notwithstanding the absence of intervening evidence after service.  

The Veteran maintains that his feet got progressively worse during and after service.  See Board Hr'g Tr. 6.  Although he is competent to describe such symptomatology, the Board finds that his report is outweighed by the competent medical evidence.  Cf. Falzone v. Brown, 8 Vet. App. 398 (1995).  Although he indicates that he had an increase in foot pain, he does not report a change in the flatness of his feet, which requires diagnostic testing.  As such, the Veteran, as a lay person, is not competent to opine on this question.  Moreover, no X-rays were taken during service, as noted by the December 2015 VA examiner, and the evidence shows that the Veteran current has first degree pes planus, which also weighs against the claim. 

Furthermore, to the extent the Veteran asserts that his arthritis is due to service, this question is outside the scope of a non-medical expert, as indicated by the VA examiners' treatment of this matter.  Thus, his statements cannot constitute competent evidence tending to increase the likelihood of a nexus to service.  See Fountain, 27 Vet. App. at 274-75.  

In conclusion, the evidence is not in equipoise on the in-service aggravation or nexus requirements, which are the central questions of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

B.  Back

The Veteran maintains that his back problem is a result of parachute jumping during service.  Board Hr'g Tr. 13, 29.  He also contends, as his representative stated in February 2014, that his back disorder is secondary to his pes planus.

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis in the low back.  As shown by a September 2013 VA Primary Care consultation, this diagnosis involves lumbar spinal stenosis at L3-L4 and L4-L5.  A VA examiner in November 2013 diagnosed degenerative arthritis based on X-ray.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran incurred an injury during service.  His December 1956 service separation examination notes a mild sprain of the upper spinal muscles on a parachute jump (he was noted to have not discontinued jumping).  This evidence establishes that the Veteran had a back injury during service, even if it did not specifically involve the low back.  Accordingly, the second element of a service connection claim, in-service incurrence of an injury, is established.  See Walker, 708 F.3d at 1337.

(3) Nexus

Although the Veteran is currently diagnosed with a back condition and incurred an injury during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

The current diagnosis is consistent with "arthritis," which is a chronic disease listed in 3.309(a), this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  The evidence, in fact, indicates a much later onset.  A spine X-ray in April 2004 was "[e]ssentially unremarkable" (but suboptimal study).  This indicates that spinal stenosis was not present at that time.  In July 2011, the Veteran complained of two to three day onset of back pain after washing his car the day prior.  At a VA emergency room in August 2012, he reported having had "some chronic lower back pain for approximately 5-6 years' duration."  More recently, a November 2013 VA examiner found that the Veteran's low back condition was due to natural biological aging process and normal wear and tear.  Thus, the objective evidence tends to indicate a post-service onset.  

At his Board hearing, the Veteran indicated that he had a history of low back pain since service.  However, he acknowledged that this pain was not continuous.  He testified that he had had complete relief from pain "at times" and did not notice it "that much" after service and ignored it.  Board Hr'g Tr. 13, 16.  Thus, the reliability of his statements indicating ongoing symptoms after service is called into question.  This, together with the prior discussion concerning the Veteran's credibility, again impeaches his credibility to the extent that his current statements indicating back pain since service are not sufficiently probative to establish a continuity of symptomatology since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Thus, overall, the evidence tends to make it more likely that his low back condition was not continuous after service.  Accordingly, the competent and credible evidence does not establish a nexus to service on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b) or § 3.307(a).  

There is also a question of whether the disease was incurred during service notwithstanding the absence of intervening evidence of such.  On this question, the Veteran underwent a VA examination in November 2013.  The VA examiner noted the relevant history, including the Veteran's report of a history of low back pain and instability to recall a specific injury; he denied a specific trauma, accident, or injury while in service to his low back.  He reported with parachute jumping, he would get intermittent low back pain, and he reported low back pain at discharge, but no treatment in service.  The examiner found that the STRs were silent for a low back condition, diagnosis, or treatment and the separation examination noted a mild sprain to upper spinal muscles on a parachute jump with no clinical diagnosis documented.  The examiner noted that there was no low back condition, diagnosis, or treatment on separation examination.  The Veteran reported he first sought medical treatment in 2007 and was diagnosed with lumbar stenosis 50 years after discharge.  The examiner added the lumbar spine X-rays performed at the VA April 2004, which revealed normal examination findings.  The VA examiner considered the Veteran's report, which the examiner found could not be substantiated. 

Ultimately, the VA examiner concluded that the low back condition of lumbar stenosis and lumbar degenerative arthritis found 50 years after military discharge is less likely than not (less than 50 percent probability) to have begun in or is otherwise related to the period of service and more than likely due to natural biological aging process and normal wear and tear.

At present, the Board finds that the VA examiner's opinion is especially probative as it is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  To the extent the VA examiner found that the Veteran's statements could not be substantiated, the Board has found that the Veteran is not a reliable historian.  Thus, VA examiner's discounting of the Veteran's lay statements is not a basis for diminishing the probative weight of the opinion.  See McKinney, 28 Vet. App. at 30.

Finally, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  Thus, it is especially probative evidence tending to increase the likelihood that the Veteran's low back condition is unrelated to service.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent the Veteran asserts that his low back condition is due to service, this question is again outside the scope of a non-medical expert.  The Veteran does not have the competence to dispute this VA examiner's opinion, as the nexus question is not one that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Fountain, 27 Vet. App. at 274-75.  Thus, his statements cannot constitute competent evidence tending to increase the likelihood of a nexus to service.  See Fountain, 27 Vet. App. at 274-75.  

Overall, the more probative and credible evidence, especially the November 2013 VA examination, tends to make it more likely than not that the Veteran's current low back disorder is not related to service.  Thus, the evidence is not in equipoise on the material questions of fact at issue in the direct theory of entitlement.  

With regard to the secondary theory of entitlement, because the claim of service connection for a bilateral foot disorder is denied, the derivative claim of service connection for a back condition cannot be granted on a secondary basis as a matter of law.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).

In conclusion, the weight of the credible and competent evidence establishes that the current low back condition is unlikely to have resulted directly from service or secondary to a service-connected disability.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Thus, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for a bilateral foot disorder, to include pes planus and arthritis, is denied.  

Service connection for a low back disorder is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


